13-11902-mew         Doc 276       Filed 03/13/19 Entered 03/13/19 12:56:28         Main Document
                                                 Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------- x
  In re:                                                         :   Chapter 11
                                                                 :
  CITICARE, INC.,                                                :   Case No.: 13-11902-MEW.
                                                                 :
                                      Debtor.                    :
  -------------------------------------------------------------- x



                     AGREED ORDER REGARDING
         PAYMENT OF ESCROWED FUNDS BY PLAN ADMINISTRATOR.

         Upon the Court’s direction at the status conference in the instant case held on

 February 19, 2019, the undersigned parties having conferred regarding the

 distribution by Ira Spiegel, Esq., Plan Administrator, and due consideration having

 been given thereto; and sufficient cause having been shown therefor, it is hereby;

         AGREED BY THE UNDERSIGNED, that Plan Administrator shall distribute

 funds now held to the extent set forth in the attached Schedule; and it is further

         AGREED BY THE UNDERSIGNED, that the distributions agreed and

 allowed hereto shall not be utilized or cited as a precedent or prototype for future

 distributions and that all parties retain as to future distributions any and all

 objections that, absent this Agreed Order, they may have made to the distributions

 proposed in the attached Schedule, including without limitation the objection or

 objections that might have been made to the proposed distribution to Michael Lee.

 and it is further

         AGREED that no further distributions shall be made except pursuant to a

 court order expressly authorizing such distribution or distributions.
13-11902-mew    Doc 276     Filed 03/13/19 Entered 03/13/19 12:56:28   Main Document
                                          Pg 2 of 3


 /s/ Ira M. Spiegel, CPA
 IMSpiegel, LLC
 1419 E. 101st Street,
 Brooklyn, New York 11236
 Tel.: 917-207-3600
 Plan administrator

  /s/ Enid Nagler Stuart, Esq,               /s/ Gabriel Del Virginia , Esq
  New York State                            Gabriel Del Virginia, Esq.
  Office of the Attorney General            Law Offices of Gabriel Del Virginia
  Special Bankruptcy Counsel                30 Wall Street, 12th Floor
  Litigation Bureau                         New York, New York 10005
  28 Liberty Street                         Tel.: 212-371-5478
  New York, NY 10005                        Counsel for Reorganized Debtor
  Tel.:212-416-8666


 /s/Raymond J. Aab , Esq.                   /s/ Mark I. Fishman, Esq
 61 Broadway, Suite 2500                     NEUBERT, PEPE & MONTEITH, P.C
  New York, N.Y. 10006                      195 Church Street, 13th Floor
  Tel.: 917-551-1300                         New Haven, Connecticut 06510
 email: rja120@msn.co                       Tel.: 203.821.2000
 Attorney for Michael Lee                   Counsel to Patient Care Ombudsman


       Dated:       March , 2019
                    New York, New York

       THE FOREGOING IS SO ORDERED,

       s/Michael E. Wiles 3/13/2019
       Hon. Michael E. Wiles,
       UNITED STATES BANKRUPTCY JUDGE.
13-11902-mew   Doc 276   Filed 03/13/19 SCHEDULE    OF PROPOSED
                                         Entered 03/13/19 12:56:28 DISTRIBUTION
                                                                     Main Document
                                       Pg 3 of 3
